Citation Nr: 1202052	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  05-31 922 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for bilateral ankle arthritis.  

2.  Entitlement to an initial rating in excess of 10 percent for restrictive lung function, previously characterized as bronchial asthma.  

3.  Entitlement to an initial rating in excess of 0 percent for a low back disorder prior to December 1, 2009, and in excess of 10 percent from December 1, 2009.  

4.  Entitlement to an initial rating in excess of 0 percent for a patellofemoral syndrome of the right knee.  

5.  Entitlement to an initial rating in excess of 0 percent for pseudofolliculitis barbae.  

6.  Entitlement to an initial rating in excess of 0 percent for minimal onychomycosis, previously characterized as bilateral toenail fungus.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from February 1998 to September 2002.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a rating decision entered in October 2002 by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, granting service connection for each disability herein at issue and assigning initial ratings therefor from September 2002.  This case was Remanded by the Board in September 2009 to permit the VA's Appeals Management Center (AMC) in Washington, DC, to undertake needed development.  While the case remained in remand status, the AMC, through its rating decision of June 2010, increased the initial rating assigned for the Veteran's low back disorder from 0 percent to 10 percent, effective from December 2009.  The appellate issue relating to the low back has been modified accordingly.  

The Veteran requested a hearing before the Board.  The requested hearing was conducted by the undersigned in Washington, DC in March 2008.    

The issues of entitlement to an initial rating in excess of 10 percent for restrictive lung function and of the claim for an increased (compensable) initial evaluation for right knee disability from May 28, 2009, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC.  


FINDINGS OF FACT

1.  From September 25, 2002, to the present, there is shown to be an arthritic process affecting each ankle and associated limitation of motion that is not more than moderate in degree; limitation of motion of either ankle is not further limited by pain or functional loss, except from April 2008 to December 2008, when a flare-up resulted in more than moderate right ankle limitation.  

2.  From September 25, 2002, to June 23, 2005, the Veteran's low back disorder was productive of a slight reduction in range of motion of the lower spine and from June 24, 2005, to December 8, 2009, such disorder produced a moderate limitation of motion of the lower spine or a reduction of flexion of the lower spine from 31 to 60 degrees; a greater level of impairment is not indicated during either such period.  

3.  From December 9, 2009, to the present, not more than a slight limitation of motion of the lumbar spine is shown in association with the Veteran's low back disorder that is not further reduced by pain or functional loss; indicia of ankylosis, lumbosacral strain, vertebral fracture, or intervertebral disc syndrome warranting any higher rating than 10 percent are not demonstrated during that period.  

4.  From September 25, 2002, to May 27, 2009, the Veteran's patellofemoral syndrome of the right knee was manifested by subjective complaints of   pain and limitation of motion of the right knee joint, but without a showing of further limitation of motion due to pain or other element, and without arthritic involvement, ankylosis, recurrent subluxation, lateral instability, dislocation or removal of semilunar cartilage, or other diagnosis from May 28, 2009, the existence of a slight knee impairment involving a suspected tear of the medial meniscus, right knee, in combination with pain and range of flexion limited to 90 degrees by pain, but no greater abnormality, is shown.  

5.  From September 25, 2002, to the present, the Veteran's onychomycosis is shown to be manifested by thickened and discolored toenails, but without disfigurement, scarring, involvement of more than five percent of the body surface or exposed areas, use of corticosteroids or immunosuppressive drugs, or exfoliation, exudation or itching of an exposed surface or extensive area.  

6.  From September 25, 2002, to the present, the Veteran's pseudofolliculitis barbae is shown to be manifested by papules in the beard or related area, but without disfigurement, scarring, involvement of more than five percent of the body surface or exposed areas, use of corticosteroids or immunosuppressive drugs, or exfoliation, exudation or itching of an exposed surface or extensive area.  

7.  The rating criteria specifically applicable to each of the Veteran's service-connected disabilities herein evaluated reasonably describe the Veteran's disability level and associated manifestations of each such disorder.  


CONCLUSIONS OF LAW

1.  From September 25, 2002, to April 24, 2008, the criteria for the assignment of separate 10 percent ratings for arthritis affecting each ankle have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5003, 5010, 5271 (2011).

2.  From April 24, 2008 through December 18, 2008, a 20 percent initial evaluation is warranted for right ankle disability, and a 10 percent initial evaluation for left ankle disability is warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5003, 5010, 5271 (2011).

3.  From December 18, 2008, to the present, the criteria for the assignment of separate 10 percent ratings for arthritis affecting each ankle, but no higher evaluation for either ankle, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5003, 5010, 5271 (2011).

4.  From September 25, 2002, to June 23, 2005, the criteria for the assignment of a 10 percent rating, but none greater, for a low back disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5237 (2011); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5292, 5293, 5295 (as in effect prior to September 2002 and September 2003).

5.  From June 24, 2005, to December 8, 2009, the criteria for the assignment of a 20 percent rating, but none greater, for a low back disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5237 (2011); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5292, 5293, 5295 (as in effect prior to September 2002 and September 2003).

6.  From December 9, 2009, to the present, the criteria for the assignment of more than a 10 percent rating for a low back disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5237 (2011)38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5292, 5293, 5295 (as in effect prior to September 2002 and September 2003).

7.  From September 25, 2002, to May 27, 2009, the criteria for the assignment of a compensable rating for patellofemoral syndrome of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.10, 4.71a, Diagnostic Code 5260 (2011).

8.  From September 25, 2002, to the present, the criteria for the assignment of an initial rating in excess of 0 percent for pseudofolliculitis barbae have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803, 7804, 7806, 7814, as in effect prior to and on and after August 30, 2002; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7800 (2011). 

9.  From September 25, 2002, to the present, the criteria for the assignment of an initial rating in excess of 0 percent for minimal onychomycosis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803, 7804, 7806, 7813, as in effect prior to and on and after August 30, 2002; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7800 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Before addressing the merits of the Veteran's claims for initial ratings, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The notification obligation in this case was accomplished by way of the AMC's letter, dated in September 2009, to the Veteran.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice is to be furnished to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, VCAA notice was not provided to the Veteran until long after the initial adjudication of the claims at issue, in violation of Pelegrini.  This was not preceded by VCAA notice as to the underlying claims for service connection.  However, following the mailing of the September 2009 VCAA notice, any error as to the timing or substance of the notice was cured by the subsequent issuance by the AMC of a supplemental statement of the case as to the issues herein under review.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing fully compliant VCAA notification and readjudicating the claim in the form of a supplemental statement of the case to cure timing of a notification defect).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO, AMC, or the Board aware of any additional evidence that needs to be obtained in order to decide fairly the claims herein addressed on their merits, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The record indicates that the Veteran has been provided multiple VA medical examinations with respect to the disabilities at issue during the course of this appeal.  The reports from these examinations are found to be sufficiently detailed as to permit fair and equitable consideration of the merits of the issues presented.  The examinations are adequate because they are, to the extent feasible, based on a complete review of the relevant medical history and they fully describe the extent of the disabilities in question in terms of the VA's rating criteria.  Accordingly, further development action relative to the disorders at issue is not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In view of the forgoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulations.  


Merits of the Claims for Initial Ratings

By its rating decision of October 2002, the RO granted service connection for bilateral ankle arthritis and assigned a 10 percent rating therefor, effective from September 25, 2002.  Service connection was also established for chronic low back pain, bilateral toenail fungus, pseudofolliculitis barbae, and a patellofemoral pain syndrome of the right knee, for which 0 percent ratings were each assigned as of September 25, 2002.  Given that the Veteran timely disagreed with the initial ratings assigned, the holding in Fenderson v. West, 12 Vet. App. 119 (1999) (at the time of initial rating, separate or "staged" ratings may be assigned for separate periods of time based on the facts found) is for application. 

Notice is taken that by subsequently entered rating decisions, some change in the characterization of the disabilities in question was effectuated, to include a change from the description of the Veteran's low back pain to that of a low back condition or disorder.  As well, his bilateral toenail fungus was modified to that of minimal onychomycosis.  In addition, by its rating decision of June 2011, the AMC increased the initial rating assigned for a low back condition from 0 percent to 10 percent, effective from December 1, 2009.  

Disability ratings are intended to compensate impairment in earnings capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes (DCs) identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder. 38 C.F.R. §§ 4.1, 4.2. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

When assigning a disability rating for a musculoskeletal disability, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  Under 38 C.F.R. §§ 4.40, 4.45, and 4.59, the rating for an orthopedic disorder must reflect functional limitation which is due to pain, as supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.

Bilateral Ankle Arthritis

By its decision of October 2002, service connection for bilateral ankle arthritis was granted and a single 10 percent rating was assigned therefor under DC 5003 from September 25, 2002.  No change in the rating assigned was thereafter effectuated, although the assigned DC was subsequently modified to DC 5010 for posttraumatic arthritis.  

In his hearing testimony offered in March 2008, the Veteran indicated that he was bothered by pain and limitation of function of each of his ankles and that it interfered with his work as a barber.  He reported tenderness and swelling.  

Posttraumatic arthritis is ratable as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis is rated in accordance with 38 C.F.R. § 4.71a, DC 5003, which provides that when arthritis is established by X-ray findings it will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  If limitation of motion of the specific joint involved is not compensable under the appropriate DCs, a 10 percent rating is for application for each such major joint affected by limitation of motion.  DC 5003. 

For the ankle, moderate limitation of motion is rated 10 percent disabling, whereas marked limitation of motion warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, DC 5271.  The average normal range of motion of the ankle is from 20 degrees of dorsiflexion to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II (2011).  
Under DC 5270, a 20 percent rating is warranted for ankylosis of the ankle in plantar flexion less than 30 degrees; ankylosis in plantar flexion between 30 and 40 degrees or in dorsiflexion between 0 and 10 degrees warrants a 30 percent rating.  Ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with an abduction, adduction, inversion or eversion deformity, warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, DC 5270.  

The Veteran seeks separate ratings for each of his arthritic ankles and inasmuch as the record amply documents the existence of bilateral ankle arthritis and limitation of motion and/or painful motion of each such ankle, and each such ankle is a separate major joint per 38 C.F.R. § 4.45(f), separate ratings are for assignment.  

His complaints of pain, swelling, and stiffness, with associated limitation of motion, are credible and probative; however, the record fails to demonstrate the existence of more than moderate limitation of motion of either ankle.  In this regard, the Board notes that VA examination in June 2005 disclosed at least a 25 percent reduction in dorsiflexion and plantar flexion of the right ankle, although normal motion of the left ankle was indicated.  The Veteran denied that he had flare-ups or periods of additional functional loss due to pain.  Because the Veteran reported that there were no variations or flare-ups, no opinion from the examiner was to whether there was any range-of-motion loss specifically due to pain and any functional loss during flare-ups.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).

However, at his March 2008 Board hearing, the Veteran testified that he was having monthly flare-ups of ankle pain, and that the ankle disability was affecting his employment as a barber, because he would have to sit down at times while others were working or take time away from work.  

On April 24, 2008, the Veteran sought evaluation of right ankle pain.  There was swelling of the right ankle, and the Veteran was using a brace.  Right ankle plantar flexion was limited to 20 degrees; dorsiflexion was to neutral (0 degrees) but not beyond.  The provider stated that there was "very little" inversion or eversion.  The Veteran's medications were apparently adjusted.  In June 2008, radiologic examination was conducted.  In July 2008, the Veteran was given a cortisone shot into the right ankle.  He was referred for further evaluation of his pes planus, and custom orthotics were provided.  The Veteran was referred for physical therapy.  In December 2008, the Veteran reported that the combination of the medications, cortisone shot, orthotics, and physical therapy, had reduced his right ankle pain from 6/10 to 3/10.  

VA outpatient treatment records dated in January 2009 reflect continued improvement.  In February 2009, the Veteran was evaluated to determine whether his was a candidate for surgical treatment of the right ankle.  No surgical treatment was recommended at that time.  The outpatient treatment notes reflect that the Veteran was seeking frequent VA treatment for disabilities other than the right ankle.  VA outpatient treatment records dated in March 2009, April 2009, May 2009, June 2009, September 2009, and October 2009, and November 2009 reflect that the Veteran continued to report pain with palpation of the anterior tibiofibular ligament (ATFL) with stable symptoms.  

In November 2009, the provider specified that the Veteran has "full" dorsiflexion and plantar flexion.  This evidence establishes that there were symptoms consistent with a 10 percent initial evaluation during this period, but no symptoms met the criteria for a 20 percent evaluation.  This evidence also reflects that there was no period of flare-up of pain, and that any increased functional loss due to pain, such as while the Veteran was working or standing, was of brief duration.  

VA examination in December 2009 revealed normal dorsiflexion of the right ankle and a loss of 20 degrees of plantar flexion without instability.  Dorsiflexion of the left ankle was to 50 degrees and a reduction of plantar flexion to 25 degrees was shown.  The cited findings, as well as the other evidence on file, fail to denote the presence of more than moderate limitation of motion of either ankle throughout the period, and on that basis, separate 10 percent ratings, but none greater, are for assignment for each ankle under DC 5270 from September 2002 to the present.  
In late 2009, the Veteran discussed undergoing surgical repair of the ATFL in 2010.  However, 24 pages of VA outpatient treatment notes associated with the claims files in March 2010, and 102 pages of VA outpatient treatment notes associated with the claims files in June 2011, fail to disclose that the Veteran underwent surgical treatment of the right ankle in 2010 or 2011 or that he sought evaluation of an increase in right ankle pain during that period.  Thus the claims files establish that there was no period of flare-up of right ankle pain resulted in functional loss of such significance as to require medical evaluation.

Ankylosis of either ankle is not shown at any point, although the existence of a right anterior talofibular ligament tear is demonstrated by magnetic resonance imaging (MRI) in November 2008.  As indicated above, the most appropriate rating criterion in this instance is range of motion and the presence of the tear, while not insignificant, does not appear to have resulted in any motion loss greater than moderate.  Indicia of malunion of the os calcis or astragalus with marked deformity, or an astragalectomy, are not present.  To that extent, alternate rating criteria do not afford a basis for the assignment of ratings in excess of 10 percent, other than during the period of the staged rating for the right ankle, as described above.  

Moreover, while pain and other limitations involving each ankle are documented, there is no showing that any additional motion loss has resulted, such that ratings in excess of 10 percent are for assignment under 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca.  To that extent, the Veteran's testimony and other statements as to an increased level of disability beyond the 10 percent ratings herein assigned are not corroborated by the other evidence of record.  

In sum, the record supports assignment of separate, 10 percent initial ratings, but none greater, for arthritis affecting each ankle from September 25, 2002, through April 23, 2008, assignment of a 20 percent evaluation for right ankle disability from April 24, 2008 through December 18, 2008, and to a 10 percent evaluation for each ankle disability from December 18, 2008.  


Low Back Disability

The RO has evaluated the Veteran's low back disability under the criteria for lumbosacral strain, initially under DC 5295, and following revision of the rating criteria, under DC 5237.  

The criteria for the evaluation of spinal disorders were amended during the course of the instant appeal, initially as of September 23, 2002, with respect to intervertebral disc disease, and then on September 26, 2003.  See 68 Fed. Reg. 51454 -51456 (2003); 67 Fed. Reg. 54345 (2002).  Because of this fact, the question arises as to which set of rating criteria applies.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (the rule of Karnas v. Derwinski, 1 Vet. App. 308 (1991), which held that the version most favorable to the claimant should be applied has been overruled to the extent that it conflicts with authority established by the Supreme Court and the U.S. Court of Appeals for the Federal Circuit).  

VA's General Counsel has held that a liberalizing law would generally not have prohibited retroactive effects. If a Veteran could receive a higher evaluation under the new criteria, the effect of the change would be liberalizing.  Therefore, the Board will consider the claim under the old rating criteria for the entire period of the appeal, and under the new criteria from the effective date of the noted revisions.  

As in effect prior to September 26, 2003, under DC 5292, then in effect, slight limitation of motion of the lumbar spine was assigned a 10 percent rating, moderate limitation of motion was evaluated as 20 percent disabling, and the maximum schedular rating of 40 percent was assignable for severe limitation of motion. 

Prior to September 23, 2002, intervertebral disc syndrome, as rated under DC 5293, was 0 percent disabling where it was postoperative and cured.  A 10 percent rating was warranted for an intervertebral disc syndrome that was mild in degree.  A 20 percent rating was warranted for moderate intervertebral disc syndrome with recurring attacks.  A 40 percent rating was warranted for a severe intervertebral disc syndrome with recurring attacks and little intermittent relief.  A 60 percent rating was warranted for an intervertebral disc syndrome that was pronounced, with persistent symptoms compatible with sciatic neuropathy and characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  38 C.F.R. § 4.71a, DC 5293, as in effect prior to September 23, 2002. 

Under DC 5293, effective from September 23, 2002, intervertebral disc syndrome was evaluated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate evaluations of chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, which ever method results in the higher evaluation.  A maximum 60 percent rating was warranted when rating based on incapacitating episodes, and such was assigned when there were incapacitating episodes having a total duration of at least six weeks during the past 12 months.  

A 40 percent rating was assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months.  A 20 percent rating was assigned for incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months, and a 10 percent rating was assigned with the incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12 months. 

Note 1 following DC 5293 provided that for the purposes of evaluations under such DC, an incapacitating episode was a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" mean orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that were present constantly, or nearly so.  

Note 2 provided that when evaluating on the basis of chronic manifestations, orthopedic disabilities were to be evaluated using evaluation criteria for the most appropriate orthopedic DC or DCs.  Neurological disabilities were to be evaluated separately using evaluation criteria for the most appropriate neurological DC or DCs.  38 C.F.R. § 4.71a, DC 5293, effective from September 23, 2002. 

Under DC 5295, as in effect prior to September 26, 2003, a noncompensable rating was for assignment for lumbosacral strain where there were slight subjective symptoms only.  A 10 percent rating was assignable with characteristic pain on motion.  A 20 percent rating was warranted for lumbosacral strain where there was muscle spasm on extreme forward bending, or a unilateral loss of lateral spine motion in a standing position.  A 40 percent rating was warranted if the lumbosacral strain was severe with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 5295. 

Under DC 5237, the assigned DC for lumbosacral strain on and after September 26, 2003, a spinal disorder, with or without regard to symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, is assigned a 20 percent rating where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The next higher evaluation of 30 percent pertains exclusively to the cervical spine, which is not at issue in this appeal.  

For assignment of a 40 percent evaluation, there is required to be a showing of forward flexion of the thoracolumbar spine being limited to 30 degrees or less or unfavorable ankylosis of the entire cervical spine or favorable ankylosis of the entire thoracolumbar spine.  The 50 percent rating requires a showing of unfavorable ankylosis of the entire thoracolumbar spine and the 100 percent evaluation necessitates unfavorable ankylosis of the entire spine.  Separate evaluation of any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, is to be accomplished under an appropriate DC.  The foregoing criteria are known as the general rating formula for the evaluation of spinal diseases and injuries. 

Effective as of September 26, 2003, intervertebral disc syndrome is evaluated under DC 5243 either on the basis of incapacitating episodes, or under a general rating formula for diseases and injuries of the spine, noted above.  See 68 Fed. Reg. 51454 (2003); 38 C.F.R. § 4.71a, DC 5243, effective from September 26, 2003. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is from 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is from 0 to 30 degrees, and left and right lateral rotation is from 0 to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Plate V.  

The question presented by this appeal is whether an initial rating in excess of 0 percent is warranted for a low back disorder from September 25, 2002, through November 30, 2009, and whether a rating in excess of 10 percent is for assignment on and after December 1, 2009.  

VA examination in March 2002 disclosed normal range of motion of the lumbar spine except for a one-third reduction in normal extension.  No neurological abnormality or bowel/bladder impairment was present and both straight leg raising and the Bragard stretch tests were negative.  The Veteran described chronic pain.  On a VA evaluation on June 24, 2005, the Veteran complained of low back pain but no pain on motion was objectively shown and there was no indication of weakness, fatigability, incoordination, lack of endurance, neurological impairment, or muscle spasm.  Flexion was reduced to 55 degrees, with extension to 20 degrees, bilateral lateral bending to 20 degrees, and bilateral rotation to 30-40 degrees.  Again, the Veteran described chronic pain; he denied that there were periods of flare-ups.  Because the Veteran reported that there were no variations or flare-ups, no opinion from the examiner was to whether there was any range-of-motion loss specifically due to pain and any functional loss during flare-ups.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).

At his March 2008 hearing before the Board, the Veteran testified that he did have flare-ups of back pain, with muscle spasm, at times, and those spasms required him to take medication that made him drowsy and unable to work or drive.  A list of all medications dispensed from VA to the Veteran from 2002 through October 2009 discloses that cyclobenzaprine was prescribed for the Veteran in 2005 "for muscle spasm."  This medication was refilled in 2006 (quantity, 90 tables), with the notation that the Veteran was take one by mouth at bedtime, and a caution that it caused drowsiness.  The list of medications dispensed reflects that the medication was refilled in February 2008 (quantity 15) with the notation that the Veteran was to take one-half table at bedtime.  

VA outpatient treatment notes dated from April 2008 through May 2009 (109 printed pages dated September 2009) disclose that the Veteran did not specifically make an appointment for evaluation of back pain during this period and reported stable symptoms of back pain when asked during evaluation of other complaints.  The Board finds that flare-up of back pain during this period, if resulting in range-of-motion loss due to pain or functional loss, were not of such severity as to warrant an increased initial evaluation beyond 20 percent.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).

VA examination on December 9, 2009, disclosed objective evidence of painful motion and tenderness, with flexion reduced by five degrees and normal extension, lateral bending in each direction, and bilateral rotation.  Repetitive motion did not result in any additional motion loss.  The Veteran reported that flare-ups of back pain occurred weekly and has duration of "hours."  During the flare-ups, the Veteran reported decreased ability to walk up and down steps as well as limitation of sexual activity.  The examiner attributed the Veteran's antalgic gait and use of a cane to right knee and ankle pain.  There was no spasm on objective examination.  

The examiner did not provide an opinion as to additional functional loss during flare-ups.  However, accepting as accurate the Veteran's report of decreased ability to go up and down stairs, that limitation is not of a severity as to warrant an evaluation in excess of 10 percent, even with consideration of pain and increased functional loss. 

An MRI in February 2002 revealed disc bulging at L3-4, L4-5, and L5-S1, without evidence of disc herniation.  X-rays of the lumbar spine in June 2005 were interpreted by a reviewing physician to be normal.  Imaging in December 2009 revealed some narrowing of the L5-S1 disc space and at least in part led to entry of overall diagnoses of mild lumbosacral degenerative disc disease at L3-4, L4-5, and L5-S1, in addition to lumbar strain.  

A 10 percent rating, but none greater, is for assignment for low back disablement for the period prior to June 24, 2005, due to a slight reduction in lumbar spine motion and/or characteristic pain on motion.  Moreover, a 20 percent rating, but none greater, is for assignment from June 24, 2005, to December 8, 2009, based on moderate limitation of motion of the lumbar spine under DC 5295 or a reduction of flexion of the lower spine to 60 degrees or less under DC 5237.  No greater limitation of motion than slight is shown prior to June 24, 2005, and not more than a moderate loss of lumbar spine motion or a reduction of forward flexion to 30 degrees or less is indicated in the period following.  Pain and functional loss are not found to further limit range of motion.  

For the period beginning December 9, 2009, not more than a slight reduction in range of motion of the lower spine is outlined, and there is no showing of muscle spasm on extreme forward bending, unilateral loss of lateral spine motion in a standing position, listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, or loss of lateral motion with osteoarthritic changes.  Evidence of disc bulging and osteoarthritic involvement is at times demonstrated, but not in combination with a loss of lateral spine motion or abnormal mobility on forced motion.  Throughout the period in question, pain and functional loss are not shown to result in any further diminution in range of motion of the thoracolumbar spine.  There, too, is no showing of ankylosis or vertebral fracture.  On that basis, not more than a 10 percent rating is for assignment under either the old or new criteria for the Veteran's low back disorder from December 9, 2009.  

DCs 5295 and 5237 for lumbosacral strain appear to be the most appropriate for the rating of the disability in question, although the existence of degenerative disc or intervertebral disc disease is indicated.  Assuming for the sake of argument that the manifestations of the Veteran's disc disease of the lower spine cannot reasonably be dissociated from those attributable to lumbosacral strain and rated per Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when examiners are not able to distinguish the symptoms and/or degree of impairment due to a service-connected disability from any other diagnosed disorder, VA must consider all symptoms in the adjudication of the claim), the existence of more than slight intervertebral disc syndrome or recurring attacks thereof is not documented.  38 C.F.R. § 4.71a, DCs 5293, 5243.  

Persistent symptoms compatible with sciatic neuropathy and characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief, likewise are not shown.  The new criteria are based on the frequency and duration of incapacitating episodes and the requisite frequency and duration of any such episodes are not shown at any point throughout the applicable period.  No medical professional has determined that the Veteran's spinal disorder is incapacitating.  Also, there is no showing of any separately ratable neurological deficit or related bladder or bowel disability.  

Evidence is presented that the Veteran has degenerative disc disease of mild severity, for which no more than a 10 percent rating is assignable under the old or new criteria as an alternative to the motion-based ratings assigned above.  It is not otherwise shown that the 10 and 20 percent ratings assigned fail to fully compensate the Veteran for the level of impairment demonstrated.  While the Board acknowledges the Veteran's testimony that he has back pain and flare-ups of symptoms requiring use of medication, a preponderance of the evidence is against assignment of ratings in excess of 10 and 20 percent for the earlier periods or more than a 10 percent evaluation for the period from December 9, 2009.  

In all, the record supports entitlement of the Veteran to an initial rating of 10 percent, but none greater, for the period from September 25, 2002, to June 23, 2005; a 20 percent rating, but none greater, from June 24, 2005, to December 8, 2009; and a 10 percent rating, but none greater, from December 9, 2009, to the present.  


Patellofemoral Syndrome of the Right Knee

DCs 5260 and 5261 set forth rating schedules for limitation of motion of the leg. 38 C.F.R. § 4.71a, DCs 5260, 5261.  With respect to limitation of leg flexion, DC 5260 allows a zero percent rating for flexion limited to 60 degrees, 10 percent for flexion limited to 45 degrees, 20 percent for flexion limited to 30 degrees, and 30 percent for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260. 

DC 5261, which governs limitation of leg extension, provides a zero percent rating for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for a limitation to 15 degrees, 30 percent for a limitation to 20 degrees, 40 percent for extension limited to 30 degrees, and a maximum of 50 percent for a limitation to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.  Separate ratings under DC 5260 and DC 5261 may be assigned for disability of the same joint.  See VAOPGCPREC 9-04. 

With respect to disabilities specific to the knee, 38 C.F.R. § 4.71a, DCs 5256 through 5262, set forth relevant provisions.  Specifically, DC 5256 permits a 30 percent rating for favorable ankylosis in full extension, or in slight flexion between 0 degrees and 10 degrees, while a Veteran will garner a 40 percent rating with ankylosis in flexion between 10 and 20 degrees.  38 C.F.R. § 4.71a, DC 5256.  

DC 5257 governs other impairment of the knee.  It provides criteria for ratings of 10, 20 and 30 percent for slight, moderate or severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257. 

DC 5258 provides for a maximum 20 percent evaluation for cartilage, semilunar, dislocated with frequent episodes of "locking," pain, and effusion into the joint, while DC 5259 allows a maximum of 10 percent for cartilage, semilunar, removal of, symptomatic.  38 C.F.R. § 4.71a, DCs 5258, 5259. 

Under DC 5262, impairment of the tibia and fibula characterized by malunion with moderate knee or ankle disability warrants a 20 percent evaluation, while malunion with marked knee or ankle disability garners a 30 percent rating.  Impairment of the tibia and fibula manifested by nonunion with loose motion, requiring a brace generates a maximum 40 percent evaluation under this DC.  

Separate ratings may also be assigned for knee disability under DC 5257 and DC 5-5003 where there is X-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See VAOPGCPREC 23-97 and VAOPGCPREC 9-98.

The RO has consistently evaluated the Veteran's service-connected patellofemoral pain syndrome of the right knee as 0 percent disabling under DC 5260.  The Veteran advances allegations that, at a minimum, a compensable evaluation is for assignment based on his complaint of recurring pain and use of a knee brace.  He further describes a sensation of give-way occurring two to three times in a several-year period.  The Board finds that this symptomatology, whether considered separately under DC 5257, or whether including in consideration with the Veteran's reports of right knee pain and range of motion in excess of 90 degrees on objective examinations, even when limited by pain, does not meet any criterion for a compensable evaluation.

Medical records developed by the service department denote a diagnosis of a patellofemoral pain syndrome of the right knee.  X-rays of the right knee in January 2002 were interpreted as normal.  Clinical examination by VA in March 2002 revealed tenderness at the tibial tubercle with the right knee appearing larger than the left.  No varus or valgus instability was present and the drawer signs were negative.  Flexion was to 115 degrees, with extension to 0 degrees.  

Evaluation by VA in June 2005 was negative for objective evidence of tenderness, swelling, or instability.  Flexion to 130 degrees and extension to 0 degrees, without pain, weakness, fatigability, lack of endurance, or incoordination, were indicated.  X-rays from September 2004 were noted to be normal.  The Veteran was treated with physical therapy in August 2005 and September 2005 for complaints of low back, knee, ankle and foot pain.  The physical therapy which included hamstring stretches.  The Veteran's functional limitations were attributed to pes planus and ankle disabilities.  

VA outpatient records identify complaints of right knee pain in September and October 2004.  Additional complaints of pain and give-way of five years' duration were made known by the Veteran in June 2005.  On a physical therapy evaluation in July 2005, X-rays of the right knee were reported to be normal.  

In April 2008, the Veteran reported swelling of the right knee.  Radiologic examination disclosed effusion.  In evaluating the Veteran's ongoing right knee complaints in April 2008, a VA medical professional identified range of motion from 0 degrees of extension to 125 degrees of flexion.  On another occasion in April 2008, there was noted to be a full range of motion of the right knee, without laxity.  In July 2008, the Veteran reported that fluid had been drained off the right knee.  That procedure is not disclosed in the VA outpatient treatment records.  Physical therapy notes dated in October 2008, November 2008, and through February 2009, indicate that flexibility in the calves was increasing with treatment of foot and ankle disabilities, but there was no notation of functional limitation of the right knee.  In March 2009, the Veteran report acute left knee swelling, but did not report any functional limitation of the service-connected right knee.  Abnormality of the left knee, but no notation of any acute process as to the right knee, was again noted in April 2009.  

For the period from September 25, 2002, to May 2009, there is shown at times to be a reduction in right knee flexion, but no diminution to the point that a compensable rating is for assignment under DC 5260.  There likewise is no showing of any limitation of right knee extension such as might warrant the assignment of a compensable evaluation under DC 5261 at any point during the period dating to 
September 2002.  Moreover, there is no indication that pain or flare-ups of symptoms, repetitive motion, weakness, fatigability, incoordination, or lack of endurance have further reduced right knee flexion or extension, such that a compensable rating is for assignment under DCs 5260 or 5261.  

Likewise, indicia of ankylosis, impairment of the tibia or fibula, genu recurvatum, or a knee disorder manifested by recurrent subluxation or lateral instability are not objectively demonstrated.  It is noted that consideration of pain and functional loss is required only with respect to those DCs where the basis for rating is limitation of motion and DC 5257 is not.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  The preponderance of the evidence is against a compensable initial evaluation prior to May 2009.  The appropriate evaluation from that time is addressed in the Remand appended to this decision. 

Pseudofolliculitis Barbae and Onychomycosis

Service connection for pseudofolliculitis barbae and bilateral toenail fungus was established by RO action in October 2002 and 0 percent evaluations were assigned therefor under DCs 7814 and 7813, respectively, from September 25, 2002.  No change in the ratings then assigned was subsequently made, although the bilateral toenail fungus was recharacterized as mild onychomycosis and, beginning with the RO's action in August 2005, the Veteran's pseudofolliculitis barbae was rated under DC 7800.  

In his hearing testimony during 2008, the Veteran testified that facial bumps from his pseudofolliculitis were present now and then.  He also indicated that he was taking medication daily to reduce the fungal involvement of his toenails.  

The Veteran's original claim for VA compensation was received by VA prior to August 30, 2002, the effective date of VA's amendment of those criteria for evaluating skin disabilities.  See 67 Fed. Reg. 49596 (2002).  

VA's Schedule for Rating Disabilities provides for the evaluation of disabilities of the skin at 38 C.F.R. § 4.118.  That regulation clearly provides the proper anatomical localization; that is, the skin, for the evaluation of onychomycosis and pseudofolliculitis barbae.  Under the schedular provisions in effect prior to August 30, 2002, the DCs of § 4.118 fell basically into two groups.  The provisions of 38 C.F.R. § 4.118, DCs 7800 through 7805 concerned scars, while the prior provisions of 38 C.F.R. § 4.118, DCs 7806 through 7819 encompassed various skin diseases, among which were dermatophytosis at DC 7813 and tinea barbae at DC 7814.  Disorders under 7807 through 7819 were rated for eczema under DC 7806, depending upon the location, extent, and repugnant or otherwise disabling character of manifestations. 

DC 7800 as in effect prior to August 30, 2002, provided that slightly disfiguring scars of the head, face, or neck were 0 percent disabling, while moderately disfiguring scars of the head, face, or neck were 10 percent disabling.  Higher ratings were assignable for severe or complete disfigurement or on the basis of marked discoloration, color contrast, or the like, where present in addition to tissue loss and cicatrization.  

DC 7806, as in effect prior to August 30, 2002, provided rating criteria for the evaluation of eczema on the basis of clinical findings to include exfoliation, exudation, itching, crusting, and ulceration.  A noncompensable evaluation was warranted for slight, if any, exfoliation, exudation or itching on a nonexposed surface or small area.  38 C.F.R. § 4.118, DC 7806 (2002).  A 10 percent evaluation required exfoliation, exudation or itching and involvement of an exposed surface or extensive area.  Id.  With exudation or itching constant, extensive lesions, or marked disfigurement, a 30 percent rating was assignable.  Id. 

As indicated above, the provisions of 38 C.F.R. § 4.118 were modified, effective from August 30, 2002, and under the changed criteria, DC 7814 was eliminated.  Dermatophytosis continued to be evaluated under DC 7813; the basis on which dermatophytosis was evaluated, however, was changed, such that rating of dermatophytosis was to be accomplished based on disfigurement of the head, face, and neck under 38 C.F.R. § 4.118, DC 7800; scarring under DCs 7801, 7802, 7803, 7804, or 7805; or as dermatitis/eczema under DC 7806, depending on the predominant disability. 

Disfigurement of the head, face, or neck is rated under DC 7800.  With visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips, or; with six or more characteristics of disfigurement, an 80 percent rating is for assignment.  With visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, the disability will be rated at 50 percent.  With visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, the disability will be rated at 30 percent.  With one characteristic of disfigurement, the disability will be rated at 10 percent.  38 C.F.R. § 4.118, DC 7800. 

According to Note (1) of DC 7800, the eight characteristics of disfigurement, for purposes of evaluation under § 4.118, are:  Scar five or more inches (13 or more cm.) in length; scar at least one-quarter inch (0.6 cm.) wide at its widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  

Per Note (2) of DC 7800, tissue loss of the auricle is to be rated under DC 6207 (loss of auricle) and the anatomical loss of the eye is ratable under DC 6061 (anatomical loss of both eyes) or under DC 6063 (anatomical loss of one eye), as appropriate. 

Applicable rating criteria in effect since August 2002 indicate that for scars of other than the head, face, or neck, which are deep or which cause limited motion are 10 percent disabling if exceeding six square inches (39 square centimeters).  38 C.F.R. § 4.118, DC 7801.  Scars of other than the head, face, or neck, which are superficial and do not cause limited motion, are 10 percent disabling, if they cover an area of 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118, DC 7802. 

Superficial, unstable scars are 10 percent disabling.  38 C.F.R. § 4.118, DC 7803.  Superficial scars that are painful on examination are 10 percent disabling.  38 C.F.R. § 4.118, DC 7804.  Finally, other scars are to be rated on the basis of limitation of function of the affected part.  38 C.F.R. § 4.118, DC 7805. 

Under the revised criteria for eczema, a 30 percent rating requires that 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas be affected; or systemic therapy, such as corticosteroids or other immunosuppressive drugs, must be required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  38 C.F.R. § 4.118, DC 7813.  Where at least five percent, but less than 20 percent, of the entire body, or at least five percent, but less than 20 percent, of the exposed areas are affected; or intermittent systemic therapy is required, such as corticosteroids or other immunosuppressive drugs, for a total duration of less than six weeks during the past 12-month period, a 10 percent rating is for assignment.  Id. 

A further change to the rating criteria for skin diseases was implemented as of October 23, 2008, see 73 Fed. Reg. 54708 (2008), although the most recent change was made effective only for claims filed on or after October 23, 2008, and this claim was pending long before October 2008.  There is otherwise no request by the Veteran to evaluate the skin disorders in question under the changes effectuated in October 2008.  As such, the recent changes are not for application in this instance.

Review of the record shows that when the Veteran was evaluated by VA through a general medical examination in March 2002, he reported having previously had bilateral toenail fungus and fearing its return.  He also indicated that his pseudofolliculitis barbae was not bothersome to him; he reported having been excused from shaving and making use of over-the-counter skin creams, such as cocoa butter, on his face.  Clinically, no reference to any observed abnormality involving pseudofolliculitis barbae was made; there was evidence of bilateral onychomycotic toenails, without other abnormality.  Diagnoses were of pseudofolliculitis barbae and bilateral onychomycosis.  

On a VA skin examination in June 2005, there was clinically noted to be minimal follicular accentuation at the back of the hairline of the scalp and also on the front of the neck at the lower portion of the beard area, manifested by a few, small papules measuring less than one millimeter.  In addition, there were unrelated skin manifestations of dermatitis over the back and elsewhere, as well as tinea pedis affecting the feet, which are not herein at issue.  Clinical inspection did identify that one or two of the toenails were slightly dystrophic, thickened, and discolored.  The VA examiner offered an opinion that the Veteran's overall skin disabilities, including one or more herein at issue and others not herein at issue, principally dermatitis, affected 25 to 30 percent of the entire body, but without separating out the area affected by the disabilities of pseudofolliculitis barbae and/or onychomycosis.  

On VA outpatient visits to the Podiatry Clinic in October 2004 and July 2005, the Veteran's toenails were thickened and discolored with subungal debris times ten.  No problems with skin turgor or texture were noted.  The pertinent assessment was of onychomycosis.  

On a VA skin examination in December 2009, the Veteran complained of shaving bumps and associated irritation, along with thickened toenails, and social embarrassment relating to each.  Oral antifungals were utilized in the past without complete eradication of his toenail fungus.  Currently, he was using clotrimazole cream applied topically and it was noted that such cream was neither a corticosteroid or an immunosuppressive.  

Clinically, less than five percent of the exposed areas or the entire skin surface of the body was affected.  There were approximately 10 follicular-based hyperpigmented papules distributed throughout the beard area, without pustules, inflammation, cysts, nodules, scarring, or hair loss.  Photos were obtained and associated with the claims folder.  

Regarding the feet, there was superficial pitting of the left great toenail with thickening and crumbling of the distal one-third of the nail.  Distal thickening and subungual debris of the bilateral second toes were present and the right third toe exhibited a uniform medially located pigmented nail band without a Hutchison's sign or other worrisome features.  Pertinent diagnoses of mild pseudofolliculitis barbae and onychomycosis without functional limitations were recorded.  

Review of the record fails to indicate as to either disorder more than slight exfoliation, exudation, or itching involving a non-exposed surface or small area or exfoliation, exudation, or itching of an exposed or extensive area.  Scarring is not demonstrated, nor is a single characteristic of disfigurement associated with the Veteran's pseudofolliculitis barbae.  Less than five percent of the exposed areas or the skin surface in total is affected and only use of topical therapy is indicated.  No prescribed use of corticosteroids or immunosuppressive drugs is shown.  

In all, while each of the disorders is symptomatic to a degree, the manifestations attributable to each are noncompensable under both the old and new criteria in effect throughout the period from September 2002 to the present and, to that extent, the Veteran's belief that each skin disability is compensable conflicts with evidence that establishes that the Veteran does not meet objective criteria for a compensable evaluation for either disability.  

In reaching this decision the Board has considered the provisions of 38 U.S.C.A. § 5107(b); however, as the preponderance of the evidence is against the Veteran's claims, such statute is not for application in this instance.

Extraschedular Consideration

A determination of whether the claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is required, and this is a three-step inquiry.  First, the Board must determine if the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  To do this, the Board or the RO must determine if the criteria found in the rating schedule reasonably describes the claimant's disability level and symptomatology.  If this is the case, the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral for extraschedular consideration is required. 

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors, such as marked interference with employment and frequent periods of hospitalization.  If the Board determines that the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred for completion of the third step--to determine whether, to accord justice, an extraschedular rating must be assigned.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this instance, the Veteran's service connected disabilities involving the ankles, low back, right knee, pseudofolliculitis barbae, and onychomycosis are clearly accounted for under the applicable DCs.  There is otherwise no indication in the record that the pertinent DCs fail to describe adequately or contemplate the current disability levels of each disorder, and, as such, the question of extraschedular consideration need not proceed further, as there exists no basis for the assignment of an extraschedular rating for any of the disabilities at issue.  


ORDER

An initial 10 percent rating for the right ankle disability and a 10 percent initial evaluation for the left ankle disability, are granted, prior to April 24, 2008; from April 24, 2008 to December 18, 2008, an initial 20 percent evaluation is granted for right ankle disability, separate from the compensable, 10 percent initial evaluation for left ankle disability; from December 18, 2008, an initial 10 percent evaluation is assigned for disability of each ankle, subject to those provisions governing the payment of monetary benefits.  

An initial 10 percent evaluation for a low back disability is granted from September 25, 2002, to June 23, 2005; an initial 20 percent evaluation is granted from June 24, 2005, to December 8, 2009; the appeal is granted to this extent only, subject to the provisions governing the payment of monetary benefits.  

From December 9, 2009, the appeal for an initial evaluation in excess of 10 percent for low back disability is denied.

An initial compensable rating for a patellofemoral syndrome of the right knee for the period prior to May 28, 2009, is denied.  

The appeal for an initial compensable rating for pseudofolliculitis barbae is denied.  

The appeal for an initial compensable rating for onychomycosis, previously characterized as bilateral toenail fungus, is denied.


REMAND

Per its September 2009 remand, the Board directed the AMC to afford the Veteran a VA lung examination that was to include pulmonary function testing and measurement of the diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)).  Pulmonary function testing was undertaken on remand in March 2011, but without the required measurement of the DLCO (SB), as had been directed by the Board.  Remand for corrective action is thus in order.  
See Stegall v. West, 11 Vet. 268, 270-71 (1998).  

In addition, further medical input is needed for clarification of the nature and severity of the Veteran's service-connected respiratory disability.  While the VA lung examination in April 2010 yielded a diagnosis of asthma requiring daily use of bronchodilator and steroid inhalers, pulmonary function studies were interpreted as being non-diagnostic for asthma.  In fact, the test administrator in November 2003 recommended further evaluation of a possible restrictive defect through measurement of lung volumes and diffusing capacity.  This is not shown to have been accomplished.  

An MRI in May 2009 disclosed an abnormal signal involving the anterior horn of the lateral meniscus of the right knee that was suggestive of a complex meniscal tear; also indicated were small joint effusion and pre-patellar edema.  VA examination in December 2009 disclosed no instability of the right knee joint; flexion of the right knee to 130 degrees with extension to 0 degrees was shown.  Evidence of pain, weakness, fatigability, decreased endurance, or incoordination was absent.  The Veteran was to undergo arthroscopy of the right knee in 2010, but the outpatient treatment records reflect no notation of right knee arthroscopy, and no discussion of right knee treatment or diagnosis.  Further clarification as to whether the Veteran had a meniscal tear during this period is required.  

Accordingly, this portion of the appeal is REMANDED for the following actions:

1.  Obtain any VA treatment records pertinent to the Veteran's lungs which are not already on file, for inclusion in his VA claims folder, and records of treatment of the right knee from May 2009,.  

2.  Thereafter, afford the Veteran a VA respiratory examination in order to ascertain the nature and severity of his bronchial asthma.  The claims folder should be made available to the examiner in conjunction with the examination.  That examination should entail a complete medical history, clinical examination, and all pertinent diagnostic testing.  It should also include complete pulmonary function studies to include a measurement of diffusing capacity, inclusive of a DLCO (SB), and testing of lung volumes.  All pertinent diagnoses should be fully set forth and to the extent possible the VA examiner should furnish the reason or reasons, if any, that values on pulmonary function testing have previously been found to be non-supportive of a diagnosis of asthma.  

3.  Afford the Veteran examination of the right knee.  Determine whether a meniscal tear was present from May 28, 2009.  Assign a diagnosis for each disorder of the right knee.  Describe right knee range of motion, including range of motion without pain and range of motion with pain.  Describe whether and at what point during the range of motion of the right knee the Veteran experiences any limitation of motion specifically attributable to pain, and whether there is any additional range of motion loss due to weakened movement, excess fatigability, incoordination, or flare-ups.  The examiner should specifically state whether there is instability or subluxation on objective examination, and describe the Veteran's report of such symptoms, if any, including the frequency and severity.  State whether the Veteran has experienced a flare-up of a right knee disability which has resulted in additional functional loss since May 2009, and describe the functional loss during each period of flare-up.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  

The examiner(s) must explain the rationale for all opinions given.  If any requested opinion cannot be provided without resort to pure speculation, the examiner should explain why the opinion cannot be provided and identify information that might assist to provide a basis for a non-speculative opinion.  

4.  Lastly, after ensuring that all requested development has been completed in accordance with the instructions noted above, readjudicate each claim on appeal.  If any benefit sought by this appeal continues to be denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a period of time in which to respond, before returning the claims folder to the Board for final review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this remand is to obtain additional evidentiary development.  No inference should be drawn as to the outcome of this matter by the actions herein requested.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


